Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are moot based on new grounds of rejections. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 5, 7, 9-10, 13, 21, 24 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (US 2016/0183276; hereinafter Marinier) in view of Zhang et al. (US 2016/0269218; hereinafter Zhang)
Regarding claim 1, Marinier shows a method (Par. 0016; noted method of WTRU to select transmission parameters for communiucations.) of wireless communications in a network performed by a wireless communications device, comprising: 
receiving an indication of a modulation and coding scheme (MCS) to use for transmitting information (Par. 0229; noted explicit indication of an MCS parameter included in a scheduling assignment (SA) received.  Explicit indication of the MCS parameter indicated in an independent field in the SA.); 
receiving an explicit indication of a transport block size (TBS) to use for transmitting the information (Par. 0229; noted explicit indication of an TB size parameter included in the SA received.  Explicit indication of the TB size parameter indicated in an independent field in the SA and therefore, separately received in different fields.) comprising determining the TBS from a TBS look up table that includes a one-to-one mapping between the index value and the determined TBS (Par. 0229, 0232, 0240; Table 1; noted WTRU determines the number of bits to transmit based on the TB size parameter/TBS index from Table 1.); and 

Marinier shows all of the elements, as discussed above.  Marinier does not specifically show wherein the indication of the MCS indicates an index value corresponding to an entry in an MCS lookup table.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Zhang.  Specifically, Zhang shows wherein the indication of the MCS indicates an index value corresponding to an entry in an MCS lookup table (Figures 4-7; Par. 0183-0184; noted UE receives the modulation and coding scheme (MCS) index, wherein the MCS index corresponds to an entry in the MCS mapping table in Figure 5.)
In view of the above, having the system of Marinier, then given the well-established teaching of Zhang, it would have been obvious at the time of filing the application to modify the system of Marinier as taught by Zhang, in order to provide motivation for compatibility with higher order and lower order modulation and thereby, resolving a problem of communications incompatibility (Par. 0007 of Zhang).
Regarding claim 5, modified Marinier shows  a modulation order is explicitly defined for each entry in the MCS lookup table (Zhang: Figure 5); and 
transmitting information comprises transmitting the information using the modulation order (Marinier: Par. 0229, 0240-0241; noted WTRU transmits information based on the MCS and TBS determined.).
Regarding claim 7, modified Marinier shows wherein the explicit indication of the TBS indicates the TBS as a number of bits (Marinier: Par. 0121-0122; control information (i.e. 
Regarding claim 9, modified Marinier shows wherein the MCS lookup table comprises dedicated entries for explicit MCS values, implicit MCS values, and MCS values corresponding to explicitly-indicated TBSs (Zhang: Figure 5; noted mapping table includes the MCS index directed/related to the other parameters including modulation order and also corresponds to TBS index.). 
Regarding claim 10, modified Marinier shows wherein: the MCS lookup table comprises entries for explicit MCS values, implicit MCS values, and MCS values corresponding to explicitly-indicated TBSs (Zhang: Figure 5; noted mapping table includes the MCS index directed/related to the other parameters including modulation order and also corresponds to TBS index.); and 
the entries for implicit MCS values and the entries for the MCS values corresponding to explicitly-indicated TBSs share one or more of the same entries in the MCS lookup table (Zhang: Figure 5; noted mapping table includes the MCS index directed/related to the other parameters including modulation order and also corresponds and shares entries to the TBS index.). 
Regarding claim 13, modified Marinier shows wherein: the MCS lookup table comprises entries for explicit MCS values, implicit MCS values, and MCS values corresponding to explicitly-indicated TBSs (Zhang: Figure 5; noted mapping table includes the MCS index directed/related to the other parameters including modulation order and also corresponds to TBS index.); and the MCS values corresponding to explicitly-indicated TBSs share one or more of the same entries in the MCS lookup table as the entries for explicit MCS values and entries for the implicit MCS values (Zhang: Figure 5; noted mapping table includes the MCS index 
Regarding claim 21, Marinier shows a method (Par. 0005; noted method of eNB for providing a scheduling assignment (SA) to a WTRU.) of wireless communications in a network performed by a wireless communications device, comprising: 
transmitting an indication of a modulation and coding scheme (MCS) to use for transmitting information (Par. 0229; noted explicit indication of an MCS parameter included in the SA transmitted by the eNB.  Explicit indication of the MCS parameter indicated in an independent field in the SA.); 
transmitting an explicit indication of a transport block size (TBS) to use for transmitting the information (Par. 0229; noted explicit indication of an TB size parameter included in the SA transmitted by the eNB.  Explicit indication of the TB size parameter indicated in an independent field in the SA and therefore, separately received in different fields.), wherein the explicit indication of the TBS is based on TBS look up table that includes a one-to-one mapping between the index value and the TBS to use for transmitting the information (Par. 0229, 0232, 0240; Table 1; noted WTRU determines the number of bits to transmit based on the TB size parameter/TBS index from Table 1.); and 
receiving the information transmitted using the MCS and TBS (Par. 0229, 0240-0241; noted WTRU transmits information based on the MCS and TBS determined for further reception.).  
Marinier shows all of the elements, as discussed above.  Marinier does not specifically show wherein the indication of the MCS indicates an index value corresponding to an entry in an MCS lookup table.

In view of the above, having the system of Marinier, then given the well-established teaching of Zhang, it would have been obvious at the time of filing the application to modify the system of Marinier as taught by Zhang, in order to provide motivation for compatibility with higher order and lower order modulation and thereby, resolving a problem of communications incompatibility (Par. 0007 of Zhang).
Regarding claim 24, this claim is rejected based on the same reasoning as presented in the rejection of claim 7. 
Regarding claim 28, Marinier shows an apparatus (Par. 0016; noted method of WTRU to select transmission parameters for communiucations.) for wireless communication in a network performed by a wireless communications device, comprising: 
at least one processor (Par. 0400; noted WTRU includes a processor.) configured to: 
receive an indication of a modulation and coding scheme (MCS) to use for transmitting information (Par. 0229; noted explicit indication of an MCS parameter included in a scheduling assignment (SA) received.  Explicit indication of the MCS parameter indicated in an independent field in the SA.); 
receive an explicit indication of the transport block size (TBS) to use for transmitting the information (Par. 0229; noted explicit indication of an TB size parameter included in the SA received.  Explicit indication of the TB size parameter indicated in an independent field in the , and wherein in order to receive the explicit indication of the TBS the processor is configured to determine the TBS from a TBS look up table that includes a one-to-one mapping between the index value and the determined TBS (Par. 0229, 0232, 0240; Table 1; noted WTRU determines the number of bits to transmit based on the TB size parameter/TBS index from Table 1.); and 
transmit the information using the MCS and TBS (Par. 0229, 0240-0241; noted WTRU transmits information based on the MCS and TBS determined.); and 6Application No. 16/406,510Docket No: 183361US Amendment dated February 10, 2021 Reply to Office Action of December 10, 2020 
a memory coupled with the at least one processor (Par. 0400; noted WTRU to include memory coupled with the processor.).  
Marinier shows all of the elements, as discussed above.  Marinier does not specifically show wherein the indication of the MCS indicates an index value corresponding to an entry in an MCS lookup table.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Zhang.  Specifically, Zhang shows wherein the indication of the MCS indicates an index value corresponding to an entry in an MCS lookup table (Figures 4-7; Par. 0183-0184; noted UE receives the modulation and coding scheme (MCS) index, wherein the MCS index corresponds to an entry in the MCS mapping table in Figure 5.)
In view of the above, having the system of Marinier, then given the well-established teaching of Zhang, it would have been obvious at the time of filing the application to modify the system of Marinier as taught by Zhang, in order to provide motivation for compatibility with higher order and lower order modulation and thereby, resolving a problem of communications incompatibility (Par. 0007 of Zhang).
Regarding claim 29, Marinier shows an apparatus (Par. 0005; noted method of eNB for providing a scheduling assignment (SA) to a WTRU.) for wireless communication in a network performed by a wireless communications device, comprising: 
at least one processor (Par. 0400; noted eNB includes a processor.) configured to: 
transmit an indication of a modulation and coding scheme (MCS) to use for transmitting information (Par. 0229; noted explicit indication of an MCS parameter included in the SA transmitted by the eNB.  Explicit indication of the MCS parameter indicated in an independent field in the SA.); 
transmit an explicit indication of a transport block size (TBS) to use for transmitting the information (Par. 0229; noted explicit indication of an TB size parameter included in the SA transmitted by the eNB.  Explicit indication of the TB size parameter indicated in an independent field in the SA and therefore, separately received in different fields.), wherein the explicit indication of the TBS is based on TBS look up table that includes a one-to-one mapping between the index value and the TBS to use for transmitting the information; and 
receive the information transmitted using the MCS and TBS (Par. 0229, 0232, 0240; Table 1; noted WTRU determines the number of bits to transmit based on the TB size parameter/TBS index from Table 1.); and 
a memory coupled with the at least one processor (Par. 0400; noted memory coupled to the processor.).
Marinier shows all of the elements, as discussed above.  Marinier does not specifically show wherein the indication of the MCS indicates an index value corresponding to an entry in an MCS lookup table.

In view of the above, having the system of Marinier, then given the well-established teaching of Zhang, it would have been obvious at the time of filing the application to modify the system of Marinier as taught by Zhang, in order to provide motivation for compatibility with higher order and lower order modulation and thereby, resolving a problem of communications incompatibility (Par. 0007 of Zhang).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Zhang and Cheng et al. (US 2019/0149287; hereinafter Cheng).
Regarding claim 6, modified Marinier shows a modulation order is received from the network; and transmitting the information comprises transmitting the information using the modulation order (Zhang: Figure 5; Par. 0179-0183; noted sending the modulation and coding scheme index using at least the modulation order from the mapping table in the eNB.). 
Modified Marinier does not specifically show the indication of the parameters is received in a radio resource control (RRC) message from the network. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Cheng.  Specifically, Cheng shows the indication of the parameters is received in a radio resource control (RRC) message from the network (Par. 0124; noted obtaining the parameters may comprise receiving a signal comprising information (such as DCI) from a 
In view of the above, having the system of Marinier, then given the well-established teaching of Cheng, it would have been obvious at the time of filing the application to modify the system of Marinier as taught by Cheng, in order to provide motivation for allowing an easier evolution or changes of the system and/or improved performance (Par. 0014-0018, 0049 of Cheng).

Claims 17-18 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Zhang and Gong et al. (US 2020/0154467; hereinafter Gong).
Regarding claim 17, modified Marinier shows all of the elements including the signaling in which the TBS is received explicitly as discussed above.  Modified Marinier does not show the signaling in a semi-persistent scheduling (SPS) message. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Gong.  Specifically, Gong shows the signaling in a semi-persistent scheduling (SPS) message (Par. 0536; noted notifying the UE of the configured resource comprises using semi-persistent scheduling (SPS).).
In view of the above, having the system of Marinier, then given the well-established teaching of Gong, it would have been obvious at the time of filing the application to modify the system of Marinier as taught by Gong, in order to provide motivation for reducing the amount of monitoring of the downlink control channel, or other relevant channel types, that needs to be performed if the UE is unsure what assignments are for the UE to at least the amount of 
Regarding claim 18, modified Marinier shows wherein the explicit indication of the TBS is activated and deactivated according to an SPS configuration (Gong: Par. 0536-0538; noted an activation/de-activation signal indicating that the configured resource is available or not available for use.).
Regarding claims 26 and 27, these claims are rejected based on the same reasoning as presented in the rejection of claims 17 and 18, respectively. 

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Zhang and Zhang et al. (US 2016/0013918; hereinafter Zhang 918).
Regarding claim 11, modified Marinier shows all of the elements except when an explicitly-indicated TBS is not configured by the network, the shared one or more same entries in the MCS lookup table correspond to implicit MCS values; and when the explicitly-indicated TBS is configured by the network, the shared one or more same entries in the MCS lookup table correspond to MCS values corresponding to explicitly-indicated TBSs. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Zhang 918.  Specifically, Zhang 918 shows when an explicitly-indicated TBS is not configured by the network, the shared one or more same entries in the MCS lookup table correspond to implicit MCS values; and when the explicitly-indicated TBS is configured by the network, the shared one or more same entries in the MCS lookup table correspond to MCS values corresponding to explicitly-indicated TBSs (Figures 13-14; Par. 0207-0218; noted determining a modulation and TBS index table used for downlink transmission by UE according 
In view of the above, having the system of Marinier, then given the well-established teaching of Zhang 918, it would have been obvious at the time of filing the application to modify the system of Marinier as taught by Zhang 918, in order to provide motivation for configuring the UE with modulation and TBS index tables while keeping the CQI index and the IMCS bit number unchanged, so as to support a modulation format of a higher order (Par. 0071 of Zhang 918).
Regarding claim 12, modified Marinier shows all of the elements as discussed above.  Modified Marinier does not specifically show wherein when an explicitly-indicated TBS is configured by the network and the explicit indication of the TBS corresponds to a special value, the shared one or more same entries in the MCS lookup table correspond to implicit MCS values
However, the above-mentioned claim limitations are well-established in the art as evidenced by Zhang 918.  Specifically, Zhang 918 shows wherein when an explicitly-indicated TBS is configured by the network and the explicit indication of the TBS corresponds to a special value, the shared one or more same entries in the MCS lookup table correspond to implicit MCS values (Zhang 918: Figures 13-14; Par. 0207-0218; noted determining a modulation and TBS index table used for downlink transmission by UE according to received modulation and TBS index table indication information transmitted by an eNB.  In this implementation, the modulation and TBS index table indication information may be carried and transmitted by using the method of Embodiment 5.). 
MCS bit number unchanged, so as to support a modulation format of a higher order (Par. 0071 of Zhang 918).

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Zhang and He et al. (US 2019/0223160; hereinafter He).
Regarding claim 14, modified Marinier shows all of the elements as discussed above.  Modified Marinier does not specifically show wherein the explicit indication of the TBS lacks an indication of a target code rate; and further comprising determining a low-density parity check (LDPC) base-graph to use for encoding the information based, at least in part, on the explicit indication of the TBS. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by He.  Specifically, He shows wherein the explicit indication of the TBS lacks an indication of a target code rate; and further comprising determining a low-density parity check (LDPC) base-graph to use for encoding the information based, at least in part, on the explicit indication of the TBS (Figure 10; Par. 0119-0122, 0130; noted the TBS, for example, can be explicitly indicated in the DCI and could potentially be delinked from the resource allocation--this allows gNB scheduling freedom in being able to schedule a TB (especially for SI) with flexible MCS. Then, the base graph (BG) determination can follow the existing principle, but it seems easier to assume a predetermined base graph (explicit indication in the DCI or fixed) such 
In view of the above, having the system of Marinier, then given the well-established teaching of He, it would have been obvious at the time of filing the application to modify the system of Marinier as taught by He, in order to provide motivation for designing respective PDCCH format contents, taking into account the relevant design factors and several important aspects including reducing the BDs and padding for efficient power saving and resources (Par. 0003 of He).
Regarding claim 15, modified Marinier shows wherein: the MCS lookup table comprises entries for explicit MCS values, entries for implicit MCS values, and entries for MCS values corresponding to explicitly-indicated TBSs (Zhang: Figure 5; noted mapping table includes the MCS index directed/related to the other parameters including modulation order and also corresponds to TBS index.); and 
one of: each entry for MCS values corresponding to explicitly-indicated TBSs correspond to a same LDPC base-graph configuration (He: Figure 10; Par. 0119-0122, 0130; noted the TBS, for example, can be explicitly indicated in the DCI and could potentially be delinked from the resource allocation--this allows gNB scheduling freedom in being able to schedule a TB (especially for SI) with flexible MCS. Then, the base graph (BG) determination can follow the existing principle, but it seems easier to assume a predetermined base graph (explicit indication in the DCI or fixed) such as BG2 which is optimized for lower MCS and lower payload sizes, as well as a good fit to SI/P/RA.  BG2/base graph 2 is an LDPC base graph.); 
each entry for MCS values corresponding to explicitly-indicated TBSs correspond to a different unique base-graph configuration; or 

Regarding claim 16, modified Marinier shows wherein: the MCS lookup table comprises entries for explicit MCS values, entries for implicit MCS values, and entries for MCS values corresponding to explicitly-indicated TBSs (Zhang: Figure 5; noted mapping table includes the MCS index directed/related to the other parameters including modulation order and also corresponds to TBS index.); and 
when the MCS values corresponding to explicitly-indicated TBSs share the same entries as the explicit MCS values, determining the LDPC base-graph is based further on a target code rate associated with a corresponding explicit MCS value (He: Figure 10; Par. 0119-0122, 0130; noted the TBS, for example, can be explicitly indicated in the DCI and could potentially be delinked from the resource allocation--this allows gNB scheduling freedom in being able to schedule a TB (especially for SI) with flexible MCS. Then, the base graph (BG) determination can follow the existing principle, but it seems easier to assume a predetermined base graph (explicit indication in the DCI or fixed) such as BG2 which is optimized for lower MCS and lower payload sizes, as well as a good fit to SI/P/RA.  BG2/base graph 2 is an LDPC base graph.). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Zhang and Xu et al. (US 2019/0379511; hereinafter Xu).
Regarding claim 20, modified Marinier shows all of the elements except wherein a combination of the index value and the resource block allocation map to the determined TBS when the combination is within a certain range.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Xu.  Specifically, Xu shows wherein a combination of the index value and the resource block allocation map to the determined TBS when the combination is within a certain range (Xu: Par. 0111, 0113; noted determining, by the first device, the TBS in the TBS table based on the physical resource block size information and the non-orthogonal layer quantity. For example, a physical resource size sent by the network device is 12, an SF sent by the network device is 4, and the non-orthogonal layer quantity determined by the first device is 6. For example, the transport block size obtained through lookup in Table 4 is 24.). 
In view of the above, having the system of Marinier, then given the well-established teaching of Xu, it would have been obvious at the time of filing the application to modify the system of Marinier as taught by Xu, in order to provide motivation for improving accuracy of determining a transport block size, and improve data transmission reliability (Par. 0003-0004 of Xu).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180014320 A1 – directed to an uplink data transmission method and apparatus, which can reduce a delay in decoding processing of uplink data.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/REDENTOR PASIA/Primary Examiner, Art Unit 2413